Citation Nr: 0209031	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  99-22 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a cholecystectomy.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for anemia.

4.  Entitlement to service connection for low blood pressure.

5.  Entitlement to service connection for visual problems, to 
include as due to an undiagnosed illness.

[The separate issues of entitlement to service connection for 
headaches, chest pain, a skin rash on the face, joint aches, 
back pain, breathing problems, a lip tremor, and a 
psychiatric disorder, all to include as due to an undiagnosed 
illness; and entitlement to direct service connection for a 
bowel disorder, candiasis and vaginosis, and irregular menses 
and uterine fibroids will be addressed in a separate and 
forthcoming decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to April 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.

The veteran's appeal also includes the issues of entitlement 
to service connection for headaches, chest pain, a skin rash 
on the face, joint aches, back pain, breathing problems, a 
lip tremor, and a psychiatric disorder, all to include as due 
to an undiagnosed illness; and entitlement to direct service 
connection for a bowel disorder, candiasis and vaginosis, and 
irregular menses and uterine fibroids.  However, the Board 
has preliminarily concluded that further evidentiary 
development is needed in regard to these issues.  This 
development will be accomplished by the Board in accordance 
with the newly enacted provisions of 38 C.F.R. § 19.9, and 
these claims will be addressed in a separate and forthcoming 
decision.  See 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002).



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified her of the type of evidence needed to 
substantiate her claims.

2.  There is no competent medical evidence showing a causal 
relationship between any current gall bladder disease, 
resulting in a cholecystectomy, and service.

3.  There is no competent medical evidence showing a causal 
relationship between claimed tinnitus and service.

4.  There is no competent medical evidence of current anemia.

5.  There is no competent medical evidence of current and 
chronic low blood pressure.

6.  There is no competent medical evidence of a causal 
relationship between current, diagnosed visual problems and 
service.


CONCLUSIONS OF LAW

1.  Gall bladder disease, resulting in a cholecystectomy, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

3.  Anemia was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).

4.  A disease manifested by low blood pressure was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303 (2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).

5.  The veteran's claimed visual problems, attributable to 
known clinical diagnoses, were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 
(2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist her with the development of 
facts pertinent to her claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has obtained records corresponding to medical treatment 
reported by the veteran and has afforded her VA examinations 
addressing several of her claimed disorders.  For reasons 
explained below, further examinations addressing all of the 
claims on appeal are not "necessary" under the newly 
enacted provisions of 38 U.S.C.A. § 5103A(d) (West Supp. 
2001).

The Board is aware that the RO has had difficulty obtaining 
the service medical records of the veteran.  The results of 
service department inquiries in November and December of 1996 
were negative.  The RO notified the veteran on multiple 
occasions that it would be helpful to her appeal if she 
assisted in providing any records in her possession, and the 
RO has subsequently received photocopies of several service 
medical records, including the report of her April 1991 
separation examination.  The Board acknowledges that there is 
a heightened duty to assist the veteran with obtaining 
service medical records but finds that the extensive steps 
taken in this case satisfy that duty, and no further 
assistance is required.  See Hayre v. West, 188 F.3d 1327, 
1333 (Fed. Cir. 1999).

The VA's duty to notify the veteran of the evidence necessary 
to substantiate her claims has also been met, as the RO 
informed her of the need for such evidence in the August 1999 
Statement of the Case and in subsequent Supplemental 
Statements of the Case.  See 38 U.S.C.A. § 5103 (West 1991 & 
Supp. 2001).  Specifically, the RO provided the veteran with 
the governing VA regulations and indicated the type of 
factual scenarios in which her claims would be granted.

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, the Board finds that the veteran's appeal 
will not be adversely affected merely because the RO 
developed this appeal prior to, and did not inform her of, 
the enactment of the new provisions.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).


II.  Laws and regulations governing service connection claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  Also, 
certain chronic diseases, including cardiovascular diseases, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001). 

III.  Cholecystectomy

The veteran's service medical records, including her April 
1991 separation examination report, are entirely negative for 
gall bladder symptoms or other pathology referable to a 
cholecystectomy.  

The first medical evidence of record suggesting a gall 
bladder disability is a June 1993 cholecystogram report 
(performed in Germany), which revealed cholecystolithiasis 
(cholesteric stones), with a positive cholecystogram.  
A January 1998 abdominal ultrasound revealed findings 
consistent with a prior cholecystectomy and no findings for 
intrahepatic ductal dilation or identifiable 
choledocholithiasis.  A private record, dated in March 1999, 
indicates that a cholecystectomy was performed in 1996.  None 
of these records contain any notations regarding the etiology 
of these problems.

Given this evidence, there is no indication from the claims 
file that the veteran was diagnosed with any gall bladder 
disease or other problems related to a cholecystectomy prior 
to 1993, approximately two years after her discharge from 
service.  The lack of any evidence supporting her contentions 
reflects that an examination addressing this claimed disorder 
is not "necessary" under 38 U.S.C.A. § 5103A(d) (West Supp. 
2001), as there exists no reasonable possibility that such an 
examination would be helpful to her claim. 

Indeed, the only evidence of record supporting the veteran's 
claim is lay evidence, including her own lay opinion and a 
February 1997 statement from her former in-laws.  However, 
none of these individuals has been shown to possess the 
requisite training, credentials, or other expertise needed to 
render a competent opinion as to medical causation.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for a cholecystectomy, 
and the claim must be denied.  In reaching this 
determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001). 

IV.  Tinnitus

The veteran's service medical records, including her April 
1991 separation examination report, are entirely negative for 
any complaints of, or treatment for, tinnitus.

An April 2000 VA treatment record indicates that, during an 
otolaryngology consultation, the veteran denied tinnitus.  In 
a Persian Gulf referral discharge summary, dated in the same 
month, the veteran was noted to have reported "some 
tinnitus."  However, tinnitus was not among the diagnoses 
listed in this report.

In a June 2000 statement, the veteran indicated that her 
claimed tinnitus resulted from exposure to loud noises 
attributable to vehicle operation during service.  However, 
as noted above, the veteran has not been shown to be 
qualified to render a medical opinion or to establish a 
medical diagnosis, and there is no medical evidence of record 
confirming this diagnosis or addressing the etiology of this 
claimed disorder.  See Routen v. Brown, 10 Vet. App. at 186.

In the absence of such evidence, there is no basis for 
further "necessary" development, including a VA examination 
addressing the nature, extent, and etiology of this disorder, 
under 38 U.S.C.A. § 5103A(d) (West Supp. 2001).  Rather, the 
preponderance of the evidence is against the veteran's claim 
for service connection for tinnitus, and the claim must be 
denied.  As the preponderance of the evidence is against the 
veteran's claim, the provisions of 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001), regarding the resolution of doubt 
in the veteran's favor, are not applicable.

V.  Anemia

The veteran's medical records, including her April 1991 
separation examination report, are entirely negative for 
evidence of anemia.  Moreover, the report of an October 1997 
VA systemic conditions examination reflects "[n]o history of 
anemia."  A May 2000 Persian Gulf referral discharge summary 
indicates that the veteran reported a history of anemia, but 
this was not listed as a diagnosis in the report.

The only evidence of record supporting the veteran's claim is 
her own lay opinion, indicated in a lay statement received by 
the RO in June 2000, but the veteran has not been shown to 
possess the type of medical expertise needed to render a 
diagnosis or an opinion as to medical causation.  See Routen 
v. Brown, 10 Vet. App. at 186.

In the absence of competent medical evidence supporting the 
veteran's claim for service connection for anemia, further 
development, including a VA examination addressing the 
nature, extent, and etiology of this disorder, is not 
"necessary" under 38 U.S.C.A. § 5103A(d) (West Supp. 2001).  
Rather, the preponderance of the evidence is against the 
veteran's claim, and the claim must be denied.  Again, as the 
preponderance of the evidence is against the veteran's claim, 
the provisions of 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2001), regarding the resolution of doubt in the veteran's 
favor, are not applicable.

VI.  Low blood pressure

Initially, the Board observes that the veteran's April 1991 
separation examination report contains a blood pressure 
reading of 96/64.  Several post-service blood pressure 
readings have also indicated lowered blood pressure, 
including 118/59 in February 1997, 98/53 in December 1997, 
95/56 in March 1998, and 96/51 in October 1998.  However, the 
veteran has received frequent outpatient treatment since her 
discharge from service, and her blood pressure readings have 
been predominantly in the normal range.  Significantly, none 
of the veteran's examiners has attributed any of these lower 
blood pressure readings to a chronic disability.

The only evidence of record supporting the veteran's claim is 
her own lay opinion, indicated in a lay statement received by 
the RO in June 2000.  Again, however, the veteran has not 
been shown to possess the essential medical expertise needed 
to render a diagnosis or an opinion as to medical causation.  
See Routen v. Brown, 10 Vet. App. at 186.

In the absence of competent medical evidence supporting the 
veteran's claim for service connection for low blood 
pressure, further development, including a VA examination 
addressing the nature, extent, and etiology of this disorder, 
is not "necessary" under 38 U.S.C.A. § 5103A(d) (West Supp. 
2001).  Rather, the preponderance of the evidence is against 
the veteran's claim, and the claim must be denied.  Again, as 
the preponderance of the evidence is against the veteran's 
claim, the provisions of 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001), regarding the resolution of doubt in the 
veteran's favor, are not applicable.

VII.  Visual problems

The veteran has attributed her claimed visual problems to an 
"undiagnosed illness."  In this regard, the Board notes 
that service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  66 Fed. Reg. 56,614, 56,515 (Nov. 9, 2001) (to be 
codified at 38 C.F.R. § 3.317(a)(1)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5) (2001).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2001).

In this case, the veteran's service medical records are 
entirely negative for any visual problems.  A January 1996 
report indicates a diagnosis of ocular hypertension and 
hyperopia.  A May 1997 VA magnetic resonance imaging (MRI) 
report indicates that the veteran had slight right eye 
proptosis of uncertain etiology.  An October 1998 VA 
examination revealed no evidence of proptosis and slight disc 
asymmetry.  Otherwise, the examination was within normal 
limits.  A June 2000 ophthalmology report indicates that the 
veteran's occasional blurred vision was due to kerato-
conjunctivitis sicca, as well as latent hyperopia.  No damage 
due to inner eye pressure was noted.  

Given that the veteran has been diagnosed with several 
different visual problems subsequent to service, the Board 
finds that the provisions of 38 C.F.R. § 3.317 (2001), 
concerning service connection claims based on an 
"undiagnosed illness" theory, are inapplicable.  Rather, 
the Board will consider this claim on a direct service 
connection basis.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

That having been said, none of the veteran's examiners has 
attributed any of her visual problems back to service. The 
only evidence of record supporting the veteran's claim is her 
own lay opinion, as articulated in a lay statement received 
by the RO in June 2000.  Once again, however, the veteran has 
not been shown to possess the medical expertise needed to 
render a diagnosis or an opinion as to medical causation.  
See Routen v. Brown, 10 Vet. App. at 186.

In the absence of competent medical evidence supporting the 
veteran's claim, further development, including a VA 
examination addressing the nature, extent, and etiology of 
this disorder, has not been shown to be "necessary" under 
38 U.S.C.A. § 5103A (West Supp. 2001).  Rather, the 
preponderance of the evidence is against the veteran's claim, 
and the claim must be denied.  Again, as the preponderance of 
the evidence is against the veteran's claim, the provisions 
of 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001), regarding 
the resolution of doubt in the veteran's favor, are not 
applicable.


ORDER

The claim of entitlement to service connection for a 
cholecystectomy is denied.

The claim of entitlement to service connection for tinnitus 
is denied.

The claim of entitlement to service connection for anemia is 
denied.

The claim of entitlement to service connection for low blood 
pressure is denied.

The claim of entitlement to service connection for visual 
problems, to include as due to an undiagnosed illness, is 
denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

